703 S.E.2d 445 (2010)
GRIGGS & CO. HOMES, INC.
v.
SHARP.
No. 442P10.
Supreme Court of North Carolina.
November 4, 2010.
Linda Sharp, pro se.
*446 C. Everett Thompson, for James Harrison t/a Island Designs.
Rodney E. Pettey, Raleigh, for Scott Newbern Hauling, Inc.
Branch W. Vincent, III, Southern Shores, for D. Ken Griggs, et al.
Ronald G. Baker, Ahoskie, for Griggs & Co. Homes, Inc.
Dennis C. Rose, Nags Head, for Raymond Pate.
L. Phillip Hornthal, III, Elizabeth City, for Town of Kitty Hawk.
The following order has been entered on the motion filed on the 12th of October 2010 by Defendant and 3rd Party Plaintiff for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference this the 4th of November 2010."